Citation Nr: 0205845	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for degenerative disk 
disease at L5-S1 without herniation, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served honorably on active duty on two separate 
periods, from November 1962 to November 1966, and from March 
1967 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for an increased evaluation for his service-connected 
low back disability.  We note that prior to the RO decision 
on appeal, the veteran was rated as 20 percent disabled for 
degenerative disk disease at L5-S1 with bilateral nerve root 
irritation.  The RO determined that the medical evidence 
indicated no radiculopathy was present.  The February 1998 
rating decision separated the two pathologies (i.e., the low 
back pain and the bilateral nerve root irritation) into 
individual and independently ratable disabilities, 
recharacterizing the low back disability as degenerative disk 
disease at L5-S1 without herniation and assigning a 10 
percent rating.  The bilateral nerve root irritation was 
recharacterized as peripheral neuropathy and assigned a 10 
percent rating.  Both awards were made effective from April 
22, 1997 (the date on which the RO received the veteran's 
application to reopen his claim).  The veteran's current 
appeal is specific only to the rating assigned to the low 
back disability and not the peripheral neuropathy affecting 
his lower extremities.  In the course of the appeal, a 
September 1999 RO rating decision assigned an increased 
rating, from 10 percent to 20 percent rating, for 
degenerative disk disease at L5-S1 without herniation, 
effective from April 22, 1997.  The veteran now continues his 
appeal.


FINDINGS OF FACT

The service-connected degenerative disk disease at L5-S1 
without herniation is currently manifested by no more than 
moderate limitation of motion of the lumbar spine with 
complaints of occasional low back pain and subjective reports 
of pain on backward extension.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this veteran's case, there is no 
indication in the claims file that notice of the VCAA has 
been furnished to the veteran.  However, notwithstanding 
this, we note that there has been adequate development of the 
evidence prior to appellate adjudication.  The veteran has 
been provided with VA examinations in October 1997, December 
1998 and July 1999 to determine his current level of 
impairment due to service-connected degenerative disk disease 
at L5-S1 without herniation.  Also, pertinent and current 
medical records of his treatment for low back complaints from 
private and VA sources during the period of the appeal have 
been associated with the claims file, as well as medical 
records used by the Social Security Administration (SSA) to 
adjudicate his claim for SSA benefits.  (See Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992).)  Additionally, in an 
April 2002 statement the veteran's representative remarked 
that it had reviewed the veteran's claim, found the record to 
be adequately developed, and reported that it had no further 
evidence or statement to submit.  The Board therefore 
concludes that there is no reasonable possibility that 
remanding the claim for additional assistance in attempting 
to obtain additional information or ordering a current 
examination or medical opinion would aid in further 
substantiating the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Accordingly, no further notice to 
the appellant or assistance in acquiring additional evidence 
is required by the new statute and regulations.  

Factual Background

(As previously stated, the veteran's current appeal is 
specific only to the rating assigned to the low back 
disability.  Discussion of the evidence will focus only on 
those symptoms related to degenerative disk disease at L5-S1 
and will not include discussion of peripheral neuropathy of 
his lower extremities, which is a separately ratable service-
connected disability whose currently assigned evaluation is 
not presently on appeal.)

The history of the veteran's claim shows that he received 
recurrent treatment for low back complaints related to a 
diagnosis of chronic lumbosacral strain during his second 
period of active duty.  He continued to receive treatment for 
his low back problem after his separation from service in 
April 1983.  He filed a claim for VA compensation for a 
chronic low back disability shortly after leaving service and 
was granted service connection and a 10 percent rating for 
chronic lumbosacral strain in a June 1983 rating decision.

In a September 1996 rating decision, the veteran's low back 
disability was recharacterized as degenerative disk disease 
at L5-S1 with bilateral nerve root irritation.  An increased 
rating, from 10 percent to 20 percent, was assigned to this 
disability.

On April 22, 1997, the veteran reopened his claim and sought 
an increased rating in excess of 20 percent for his service-
connected low back disability.  Associated with his claim are 
VA, SSA and private medical records which show that he 
received treatment on several occasions for chronic low back 
pain.  These include the following records for the period 
pertinent to this appeal, beginning in 1997 to the present:

In a May 1997 written statement, the Acting Chief of the VA 
Rehabilitative Medicine Service reported that he was the 
veteran's treating physician from late March to mid-April 
1997 and that it was his opinion that the veteran was unable 
to resume any gainful employment due to his back problems.

A June 1997 statement from the veteran's private neurologist, 
Wayne D. Kelly, M.D., shows that the veteran presented with 
subjective complaints of low back pain which "comes and 
goes."  Following examination, he was diagnosed with history 
of a lumbosacral radiculopathy.

A private treatment report dated in July 1997 from St. Mary's 
Hospital shows that the veteran underwent physical therapy 
for his complaints of low back pain.  The veteran reported 
that he was receiving no improvement in his disability and 
wanted to discontinue clinical physical therapy and continue 
performing the prescribed exercises at his own home.  Testing 
of his lumbar spine shows that his range of motion on forward 
flexion was within normal limits.  Backward extension was 
mildly to moderately restricted with complaints of increased 
pain.  Low back pain was reported on both sides of his spine, 
with pain on the right side being slightly greater than the 
left.  On a scale of zero to 10, with zero being no pain and 
10 being maximum pain, he characterized his low back pain as 
being 7 - 8 out of 10.  The physical therapist's assessment 
was that the veteran had a history of significant chronic low 
back pain for the past 25 years with multiple deficits which 
made it unlikely for him to improve with physical therapy

The report of an October 1997 VA examination of the veteran's 
spine shows that the veteran complained of worsening symptoms 
related to his low back since 1996, with onset of low back 
pain if he sat in a straight chair.  He was observed to 
undress with no difficulty.  He displayed an altered posture, 
flexed at approximately 15 degrees at the hips and he held 
his spine rigidly with slight rotation of the lumbar spine to 
the right, shifting his shoulder to the right approximately 3 
inches from his midline.  This position was held tensely 
while he was in a standing position.  The examiner did not 
regard this to be scoliosis but rather an actual side bending 
in the lower back.  With straightened knees he was able to 
forward flex to a point where his fingertips were 
approximately 6 inches from touching the floor without any 
pain but with a little tightness reported in his low back.  
Seated, he had forward flexion to about 50 degrees and 
backward extension to about 15 degrees without pain or 
discomfort.  He had 55 degrees of rotation, bilaterally, with 
pain in his left sacroiliac area when rotating to the right.  
Rotation to the left was performed without pain.  Lateral 
flexion was to 25 degrees without pain, bilaterally.  The 
veteran reported having low back pain localized at the area 
of his left posterior superior iliac spine.  No trigger 
points, muscle spasm or other tender areas were found by the 
examiner on palpation of the veteran's spine from occiput to 
his coccyx and his paraspinal areas.  Straight leg raising 
was negative, bilaterally.  He was able to walk on his heels 
and toes, perform a squat and return to the upright position 
and ambulate without limping.  He was observed, however, to 
walk rather slowly and deliberately.  He reported that he 
received no improvement in his low back disability after 
undergoing VA rehabilitative medicine therapy and private 
physical therapy.  His medications included Acetaminophen and 
Naproxen (non-steroidal anti-inflammatory medications).  CT 
scan revealed degenerative disk disease at L5-S1 without 
herniation.  Electrodiagnostic studies failed to show any 
radiculopathy but demonstrated mild neuropathy of the lower 
extremities.  The relevant diagnosis was degenerative disk 
disease, L5-S1.  

According to Wayne D. Kelly, M.D., in a December 1997 
statement he reported that an electromyogram (EMG) of the 
veteran's spine revealed a chronic bilateral L5-S1 
lumbosacral radiculopathy.  The veteran's symptoms were 
improved with two epidural steroid injections.  Pain which 
had previously been characterized as being 7 - 8 on a scale 
of Zero to 10 was reduced to 4 out of 10.  The veteran stated 
that his current low back pain was very manageable and 
tolerable if he limited his activities.  The impression was 
L5-S1 lumbosacral radiculopathy with episodic lower back 
pain, improved with the aforementioned treatment.

In a July 1998 follow-up treatment report, Dr. Kelly stated 
that the veteran presented with some orthopedic complaints 
involving his knees, right ankle and right shoulder but that 
he presented with no significant problems with his lower back 
and that his problems at the time were not like the L5-S1 
lumbosacral symptoms he had been treated for in his last 
visit.  The impression was L5-S1 lumbosacral radiculopathies, 
currently symptomatic but not a significant problem.

The report of a December 1998 VA examination shows that the 
examiner had reviewed the veteran's medical history and 
claims file prior to conducting the evaluation.  At the 
examination, the veteran reported that he used to have a lot 
of back problems when he worked for the postal service 
because his work involved a lot of lifting.  He retired about 
11/2 years ago and stated that his back had not bothered him 
much since that time but that he knew if he attempted to 
perform lifting motions his symptoms would return.  According 
to the examiner, these were all the details that could be 
obtained from the veteran regarding his low back at the time, 
and he was apparently having no other problems in this 
regard.  The examination revealed that the veteran's posture 
was fairly erect with his shoulders and pelvis level to each 
other and that his gait was essentially normal.  He undressed 
for the examination without difficulty and no rotoscoliosis 
was observed.  With straight knees he was able to forward 
flex to a point where his fingertips were about 16 inches off 
from the floor.  He reported that he experienced some mild 
discomfort in his low back with some tightness when 
performing this motion.  In the seated position, he was able 
to forward flex to about 60 degrees with complaints of 
tightness in his low back but without pain or discomfort.  
Backward extension was to about 10 degrees with a complaint 
of a little sharp pain at the L5-S1 midline.  Rotation of his 
lumbar spine was to 70 degrees, bilaterally, without 
complaint.  CT scan of his lumbar spine in December 1998 
revealed degenerative disk disease at the L5-S1 level with no 
evidence of other acute bone abnormality or disk herniation 
and no changes since the last CT scan in 1997.  The CT report 
characterized the findings as a minor abnormality.  The 
diagnosis was degenerative joint disease of the lumbar spine.  

An EMG study of the veteran's neurological system was 
conducted by VA in January 1999 which revealed mild to 
moderate neuropathy of his lower extremities but no evidence 
of lumbosacral radiculopathy.

The report of a July 1999 VA examination shows that the 
veteran's claims file was reviewed by the examining 
physician, with special attention directed towards the 
findings of the December 1998 VA examination.  The bulk of 
the veteran's complaints addressed his bilateral peripheral 
neuropathy.  With regard to his lower back, he reported that 
he worked for the postal service until March 1997, when he 
was told by his rehabilitative medicine physician that he 
should not work anymore.  He reported that his low back 
disability did not cause him too much trouble since then 
because he was so inactive.  He believed, however, that his 
low back symptoms would reoccur if he tried to work again.  
He reported that once in a while when he was walking or 
sitting he would experience a sudden sharp pain in his low 
back that would last from a few minutes to a few hours.  
However, this did not happen very often anymore.  Objective 
findings revealed that he ambulated in an essentially normal 
fashion and could undress for the examination without 
difficulty.  He stood flexed at about 15 degrees at the hips 
and his right shoulder was about 11/2  inches higher than the 
left.  His hips were essentially level.  With straight knees 
he was able to bend forward to a point where his fingertips 
were about 14 inches above the floor.  He reported at this 
point that he could not flex forward any further because of a 
feeling of tightness in his back, but without pain or any 
real discomfort.  In a seated position, he was able to 
forward flex to about 65 degrees, at which point he would 
experience a tightness in his low back, but no pain.  
Backward extension was to about 10 degrees with complaints of 
mild sharp pain at his lumbosacral junction on the left.  He 
could rotate his lumbosacral spine to about 75 - 80 degrees, 
bilaterally, without any discomfort and could laterally flex 
to about 30 degrees, bilaterally, without any discomfort.  
The examiner found no tenderness in the spinal or paraspinal 
areas on palpation from the veteran's occiput to his coccyx.  
Muscle tone was characterized as being average for a person 
with this degree of inactivity.  X-rays revealed narrowing 
between the L5-S1 with vacuum phenomenon and slight posterior 
displacement of the L5 vertebra on the S1 vertebra with a 
normal sacrum.  Comparison studies revealed no changes in the 
status of degenerative disk disease at L5-S1 since 1996.  The 
diagnosis was degenerative disk disease at L5-S1 and 
neuropathy was not found at the time.

In July 1999, the veteran underwent a VA social and 
industrial survey.  The report of the survey shows that his 
prior medical records were reviewed in conjunction with this 
survey.  In addition to his degenerative disk disease at L5-
S1 without herniation, he was service-connected at the 
present time for bilateral high frequency hearing loss 
(currently rated as 20 percent disabling), left lower 
extremity peripheral neuropathy (currently rated as 10 
percent disabling) and right lower extremity peripheral 
neuropathy (currently rated as 10 percent disabling), for a 
combined disability rating of 50 percent.  The report of the 
social and industrial survey shows that he had moderate 
restrictions on his activities of daily living due to his 
degenerative disk disease and peripheral neuropathy.  He had 
moderate difficulty in maintaining social functioning related 
to his degenerative disk disease, peripheral neuropathy and 
bilateral high frequency hearing loss.  His impairments 
prevented him from lifting more than 10 pounds, standing and 
walking more than one hour in an 8-hour day, and sitting more 
than a 1/2-hour without interruption.  He required simple work 
with repetitive instructions due to frequent disturbances in 
memory and concentration.  He suffered from significant back 
pain.  The survey cited the May 1997 statement of the Acting 
Chief of the VA Rehabilitative Medicine Service which 
indicated that the veteran would be unable to resume any 
gainful employment due to his back problem.  The surveyor 
found that the veteran's limitations prevented him from 
performing his past relevant work as a mail handler for the 
postal service (from which he retired for medical reasons in 
March 1997).  The surveyor further found that the veteran did 
not have transferable skills to perform other work within his 
residual functional capacity and that, given his vocational 
factors of age, education and previous work experience, there 
were no jobs existing in significant numbers that he was 
capable of performing.  He was deemed unemployable due to the 
aforementioned factors in conjunction with peripheral 
neuropathy and degenerative disc disease.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the VA examiners who 
conducted the examinations of October 1997, December 1998 and 
July 1999 each indicated whether or not the veteran had 
experienced pain, tightness or other limiting symptomatology 
at the extremes of the ranges of motion of his lumbar spine.  
Ranges of motion in degrees were provided, as was notation of 
the veteran's accounts of his own functional limitations.  
Therefore, the issue of functional loss has been adequately 
addressed for rating purposes, pursuant to DeLuca.

The medical evidence shows that the veteran's service-
connected low back disability does not involve residuals of a 
vertebral fracture.  In addition, the medical evidence does 
not show ankylosis of his lumbar spine, limitation of lumbar 
motion akin to ankylosis, such that Diagnostic Codes 5285, 
5286 and 5289 of 38 C.F.R. § 4.71a (2001) may be applied in 
the present case.  Further, as previously discussed, the 
veteran's peripheral neuropathy of his lower extremities have 
been disassociated from his degenerative disk disease at L5-
S1 and is rated as a separate disability such that Diagnostic 
Codes 5293 and 5294 of 38 C.F.R. § 4.71a (2001) which 
pertains to sciatic neuropathy and sacroiliac injury and 
weakness are not applicable in the present case.  In this 
regard, we note that notwithstanding Dr. Kelly's diagnoses of 
lumbosacral radiculopathy on examination in June 1997, 
December 1997 and July 1998, it appears that Dr. Kelly is 
basing his assessment of radiculopathy on history and on a 
single EMG study in December 1997.  The VA examinations of 
October 1997, December 1998, January 1999 and July 1999 each 
involved extensive studies of the veteran's lumbosacral 
spine, including X-rays and CT scans which revealed no 
evidence of disk herniation.  EMG studies conducted by VA in 
October 1997 and January 1999 expressly found no evidence of 
lumbosacral radiculopathy.  We thus conclude that for 
purposes of determining the definitive diagnosis of the 
veteran's low back disability, the findings of the VA 
examinations from 1997 - 1999 are more thorough than those of 
Dr. Kelly's and outweigh the private physician's diagnoses of 
radiculopathy.  

The applicable ratings codes for evaluating the veteran's low 
back disorder are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (2001).  These Codes are respectively 
used to evaluate limitation of motion or lumbosacral strain.  

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating.  Severe limitation of 
motion warrants a 40 percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5295 is used for 
evaluating lumbosacral strain and provides for a 10 percent 
evaluation for characteristic pain on motion.  Assignment of 
a 20 percent evaluation is warranted when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Assignment of a 40 
percent evaluation is warranted when there is severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Applying the aforementioned criteria to the facts of the 
case, the Board concludes that an increased rating in excess 
of 20 percent for the veteran's service-connected 
degenerative disk disease of the lumbosacral spine at L5-S1 
without herniation is not warranted on the basis of the 
objective evidence, which shows only moderate limitation of 
motion.  Private, VA and SSA medical records dated from 1997 
to 1999 show that the veteran experienced low back pain but 
generally only moderate limitation of motion.  VA examination 
in October 1997 shows that he demonstrated some altered 
posture but was able to forward flex to where his fingertips 
were about 6 inches from the floor.  Seated, he had 50 
degrees of forward flexion and backward extension to about 15 
degrees without pain or discomfort; 55 degrees of rotation, 
bilaterally, with pain only on rotation to the right and 
lateral flexion to 25 degrees without pain, bilaterally.  No 
muscle spasm, trigger points or tender areas were found.  VA 
examination in December 1998 shows that his posture improved 
since October 1997 and that his shoulders and pelvis were 
level.  Some slight increase in limitation of forward flexion 
since October 1997 was noted, as he was only able to forward 
flex to where his fingertips were 16 inches away from the 
floor, with mild discomfort and tightness in his lower back.  
Seated, he had 60 degrees of forward flexion with tightness 
but no pain or discomfort.  Sharp pain was noted on backward 
extension at 10 degrees.  Rotation was to 70 degrees, 
bilaterally, without pain.  Examination by VA in July 1999 
shows that the veteran reported that his low back problems 
did not cause him too much trouble anymore since he stopped 
working.  His altered posture returned as he was flexed at 
about 15 degrees at the hips and his right shoulder was 
slightly higher than his left but his hips were level.  
Standing, he could bend forward to a point where his 
fingertips were 14 inches above the floor, limited from 
further flexion due to tightness in his low back but no pain.  
This was a slight improvement from December 1998.  Backward 
extension remained the same as December 1998, the veteran 
being only able to extend to 10 degrees with pain.  His 
rotation was to 75 - 80 degrees, bilaterally, and lateral 
flexion was to 30 degrees, bilaterally, both motions 
performed with pain.  Muscle tone was deemed to be average 
for his level of inactivity and no tenderness on palpation of 
his entire spine was observed.  The Board interprets these 
findings to indicate only moderate limitation of motion, 
warranting a 20 percent rating under application of 
Diagnostic Code 5292.  

However, the DeLuca case requires the Board to consider the 
factors of functional loss as it contributes to his overall 
level of impairment.  Subjectively, the veteran has reported 
that he experienced low back pain when sitting or standing 
for prolonged periods, and that he could not perform tasks 
which involved heavy bending and lifting.  However, by July 
1999 his back problems were otherwise quiet.  All VA 
examinations indicate that actual pain on motion only 
occurred when performing backward extension, which he could 
do to only 10 degrees.  Otherwise, he only had a non-painful 
sensation of tightness in his back on forward flexion.   He 
did report acute flare-ups in which he would develop a sudden 
sharp pain in low back when walking or sitting which would 
last from a few minutes to a few hours, but he then stated 
that these did not happen very often any more.  No 
radiculopathy was found at the time of the VA examinations.  
In view of these rather mild symptomatic findings, the Board 
concludes that the additional functional impairment of the 
lumbar spine due to pain still does not cause the veteran to 
experience any more than moderate limitation of motion of his 
lumbar spine.  The constellation of symptomatology presented 
by the aforementioned evidence more closely approximates the 
20 percent evaluation.  Because severe limitation of motion 
is not demonstrated by the evidence, assignment of a rating 
in excess of 20 percent is not warranted.  

Similarly, an increased rating in excess of 20 percent is not 
warranted were Diagnostic Code 5295 applied.  A 20 percent 
evaluation requires demonstration of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  There was no muscle spasm on extreme 
forward bending demonstrated on the examinations in October 
1997, December 1998 and July 1999, nor loss of lateral spine 
motion.  Though the examinations show that there were some 
unusual posture displayed by the veteran, this was regarded 
to be side bending and not scoliosis nor evidence of listing 
of whole spine to opposite side.  Additionally, there was no 
evidence of positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes or abnormal mobility on forced 
motion.  While X-rays in July 1999 revealed narrowing between 
L5-S1 with vacuum phenomenon, the evidence has not 
demonstrated the requisite finding of associated abnormal 
mobility on forced motion.  Therefore, assignment of an 
evaluation in excess of the 20 percent rating currently 
assigned is not warranted.

The evidence does not demonstrate that the veteran's service-
connected low back disability produces such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
notes that the veteran was only treated on an outpatient 
basis for his complaints of low back pain and that as of the 
time of the July 1999 VA examination, he indicated that his 
low back symptoms were not particularly troublesome since his 
retirement from work.  While we note that in May 1997, the 
Acting Chief of the VA Rehabilitative Medicine Service 
indicated that the veteran was unable to resume any gainful 
employment due to his back problems, subsequent VA 
examination and social and industrial survey reports indicate 
that the veteran's back disability played only a contributory 
role in his overall unemployability in conjunction with his 
service-connected peripheral neuropathy and bilateral hearing 
loss, and that the back problem is not the sole cause of his 
unemployability.  Thus, a referral of this case to the 
Director of the VA Compensation and Pension Service for 
consideration of the application of an extraschedular rating 
for service-connected degenerative disk disease at L5-S1 
without herniation, under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001), is not warranted.


ORDER

An increased evaluation in excess of 20 percent for service-
connected degenerative disk disease at L5-S1 without 
herniation is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

